Citation Nr: 1700013	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2007 for the grant of service connection for low back pain and bulging disc, with foraminal stenosis, lumbar spine.  

2.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

3.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for left shoulder rotator cuff impingement. 

4.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for right ear hearing loss disability.

5.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for tinnitus. 

6.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for abdominal scars. 

8.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for left lower extremity peripheral neuropathy.  

9.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for right lower extremity peripheral neuropathy.  

10.  Entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for urinary incontinence, claimed as residual of an abdominal injury.

11.  Entitlement to an initial disability rating in excess of 40 percent for low back pain and bulging disc, with foraminal stenosis, lumbar spine.

12.  Entitlement to service connection for a right knee disability. 

13.  Entitlement to service connection for a left wrist disability. 

14.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include the left arm, elbow and hand. 

15.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to November 1984, April 1988 to November 1988, and February 1999 to March 2001.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2011 the Veteran attended an informal conference with a Decision Review Officer at the Portland RO.  In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each of the proceedings is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a right knee disability, left wrist disability, left upper extremity peripheral neuropathy, and right hip disability, as well as entitlement to an increased initial rating for low back pain and bulging disc, with foraminal stenosis, lumbar spine are addressed in the REMAND that follows the ORDER section of this decision.






FINDINGS OF FACT

1.  The Veteran initiated a claim for a lower back disability and residuals of an abdominal disability in October 2000, and her claims were initially denied in a June 2002 rating decision, which found her disabilities were not incurred in service.  

2.  The Veteran initiated a claim for a right ear hearing loss disability in June 2004, and her claim was initially denied in an April 2005 rating decision, which found her disability was not incurred in service.  

3.  The Veteran initiated claims for an acquired psychiatric disorder, a left shoulder disability, tinnitus, left and right lower extremity peripheral neuropathy, and GERD in December 2005 and her claims were initially denied in a June 2002 rating decision, which found her disabilities were neither incurred or aggravated in service, nor caused by service connected disabilities.    

4.  Since the above-noted rating decisions were rendered, the RO obtained relevant service treatment records (STRs) and official military personnel file (OMPF) records that existed and had not been associated with the claims file when VA first decided the claims, which were at least partially relevant in the establishment of service connection for the above-noted disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 2007, for the grant of service connection for low back pain and bulging disc, with foraminal stenosis, lumbar spine have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  The criteria for an effective date earlier than February 17, 2009, for the grant of service connection for PTSD with MDD, left shoulder rotator cuff impingement, right ear hearing loss disability, tinnitus, GERD, abdominal scars, left and right lower extremity peripheral neuropathy, and urinary incontinence have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for entitlement to earlier effective dates for service connection for low back pain and bulging disc, with foraminal stenosis, lumbar spine, PTSD with MDD, left shoulder rotator cuff impingement, right ear hearing loss disability, tinnitus, GERD, abdominal scars, left and right lower extremity peripheral neuropathy, and urinary incontinence.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

At the outset, the Board notes that the essential facts of the Veteran's claims for entitlement to earlier effective dates are similar.  In addition, the resolution of these claims involves the application of identical law to similar facts.  As such, in the interest of judicial economy these issues will be addressed together.  

The Board finds that a complete procedural history of the above-noted earlier effective date claims is warranted at the outset.  As noted above, the Veteran initially claimed entitlement to service connection for a back and abdominal disability in October 2000.  Thereafter, in February 2002, the RO prepared a formal finding of unavailability with respect to the Veteran's service records.  Then, in a June 2002 rating decision the RO denied entitlement to service connection for the above disabilities, in pertinent part finding the Veteran's claimed back disability "neither occurred in nor was caused by" her military service.  The RO also found "no evidence" the Veteran's claimed abdominal condition occurred during military service.  The Board notes the RO completed a second formal finding of unavailability with respect to the Veteran's service records in March 2005.  The Veteran subsequently was denied entitlement to service connection for her lumbar spine disability in April 2005, January 2008, and January 2009 rating decisions.  Each of those decisions confirmed the initial June 2002 finding that her disability was not incurred in service.  Her claim for residuals of an abdominal disability, to include abdominal scarring and urinary incontinence, was once again denied in May 2007 and June 2010, and in each decision the RO again found the Veteran's disability was not incurred in or aggravated by military service.  

The Veteran initiated a claim for bilateral hearing loss in June 2004, which was denied in an April 2005 rating decision.  In that decision, the RO specifically indicated that if additional STRs were received, her claim would be reconsidered.  The Veteran then initiated her claims for PTSD, a left arm disability, tinnitus, left and right lower extremity peripheral neuropathy, and GERD in December 2005.  Each of those claims were denied in a May 2007 rating decision.  In that decision the RO determined the Veteran's reported stressor could not be corroborated, and as such, denied her claim for PTSD.  The prior denial for PTSD was confirmed and continued in a January 2008 rating decision.  The Veteran's left shoulder disability was denied in the May 2007 rating decision, in part, because the RO found no evidence of such disabilities while the Veteran was on active duty or active duty for training.  At that time, the RO characterized this disability as peripheral neuropathy; however, the Board notes that in the March 2012 rating decision that granted entitlement to service connection for this disability, the RO sympathetically indicated her left shoulder rotator cuff impingement had been "claimed as peripheral neuropathy."  In the May 2007 rating decision, the RO denied the Veteran's claim for GERD, indicating the evidence showed her condition developed in 1999, and was not aggravated during her subsequent period of active service.  In this May 2007 rating decision the RO also denied the Veteran's claim for tinnitus and bilateral lower extremity peripheral neuropathy, indicating these conditions were not caused by service, but rather by her non-service connected bilateral hearing loss and lower back disabilities respectively.  

Since the above-noted rating decisions were issued, the RO obtained additional relevant STRs and OMPF records on several occasions.  Specifically, the RO has acknowledged that additional STRs were obtained in March 2007 and July 2010.  Additional OMPF records were obtained in May 2006 and April 2007.  

In an April 2010 rating decision, the RO granted service connection for the Veteran's lumbar spine disability, and assigned an effective date of May 14, 2007.  The RO granted entitlement to service connection for PTSD with MDD, left shoulder rotator cuff impairment, bilateral hearing loss, tinnitus, left and right lower extremity peripheral neuropathy, GERD, and abdominal injury residuals to include urinary incontinence and scars in a March 2012 rating decision.  The RO assigned effective dates of February 17, 2009 for the grant of service connection for those disabilities.  The Veteran initiated timely appeals as to the above-noted assigned effective dates.  In sum, she has asserted that service connection resulted for the above disabilities, because additional service records were obtained following the initial denial of the claimed conditions; however, the RO has determined the newly obtained records were "not the basis of the grant of service connection" for these disabilities.  The Board disagrees.  

As noted above, the Veteran's claims for a lower back disability, PTSD, a left arm/shoulder disability, bilateral hearing loss and residuals of an abdominal injury were all initially denied because the RO found the evidence failed to establish these disabilities were incurred in service or that the Veteran was exposed to stressful events in service.  The subsequently obtained service records were indeed relevant to reversing those prior findings.  Specifically, in the April 2010 rating decision, the RO stated the Veteran's subsequently obtained STRs revealed "back pain and treatment beginning in 2000."  The Board notes that the March 2012 rating decision wholly failed to explain how or why service connection was established for the issues granted in that decision; however, the Board notes the rating decision code sheet indicates the RO determined the Veteran's PTSD with MDD, left shoulder rotator cuff impingement, hearing loss, tinnitus, and abdominal scars were incurred in service.  The March 2012 rating decision code sheet indicates the RO determined the Veteran's GERD was aggravated by service, and her bilateral lower extremity peripheral neuropathy and urinary incontinence were secondarily caused by her service connected lumbar spine and abdominal injury residuals.  Although the Board does note that the RO conceded the Veteran's stressor as a result of "serving in Bosnia and being constantly fearful of stepping on land mines,"  the RO curiously assigned an effective date of February 17, 2009; however, the liberalizing fear legislation was not authorized until July 2010.  As such, the Board finds the RO must have utilized the subsequently obtained service records as corroborating evidence of the Veteran's claimed in-service stressor, in order to assign an effective date prior to the liberalizing legislation.  

The Board also briefly notes that the RO granted an earlier effective date for the Veteran's left ear hearing loss in a September 2014 rating decision, but denied entitlement to an earlier effective date for the Veteran's right ear hearing loss in a September 2014 statement of the case (SOC).  In the September 2014 SOC, the RO indicated an earlier effective date was not warranted for the Veteran's right ear hearing loss, because a January 2004 service audiogram did not show a right ear hearing loss disability.  However, the Board notes the RO did not obtain a VA audiogram following the Veteran's June 2004 initial claim.  She did not undergo another VA compliant audio test until March 2011, which revealed a right ear hearing loss disability.  Since the Veteran has asserted she experienced a right ear hearing loss disability since June 2004, and evidence disproving her assertion does not exist between June 2004 and March 2011, the Board has afforded her claim the benefit of reasonable doubt.  

In sum, the Board finds the service records obtained following the initial denial of the above-noted claims were certainly at least partially relevant to substantiating previously deficient elements of the Veteran's claims for service connection for those disabilities.  Here, the Board notes the RO specifically acknowledged the Veteran's STRs revealed evidence showing her lumbar spine disability was incurred in service.  The RO also specifically indicated missing STRs were relevant in the course of initially denying the Veteran's bilateral hearing loss.  Although the RO regrettably failed to fully explain how and why service connection was established for most of the above-noted disabilities in the March 2012 rating decision, the Board finds the Veteran's PTSD, left shoulder rotator cuff impairment, hearing loss, tinnitus, and abdominal scars were initially denied because the evidence failed to show these disabilities were incurred in service.  The Veteran's GERD was initially denied because the RO found that the evidence failed to show the condition was aggravated by service, and her bilateral lower extremity peripheral neuropathy and urinary incontinence were denied because the RO found these disabilities were caused by non-service connected disabilities.  Following receipt of these records, as well as other relevant evidence, the RO reversed each of these findings.  Therefore, the Board finds earlier effective dates are warranted for the grant of service connection for the above-noted disabilities.  


ORDER

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than May 14, 2007 for the grant of service connection for low back pain and bulging disc, with foraminal stenosis, lumbar spine is granted.   

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) is granted.   

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for left shoulder rotator cuff impingement is granted.  

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for right ear hearing loss disability is granted.

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for tinnitus is granted.

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for gastroesophageal reflux disease (GERD) is granted.   

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for abdominal scars is granted.  

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for left lower extremity peripheral neuropathy is granted.   

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for right lower extremity peripheral neuropathy is granted.  

The Board having determined relevant service records were obtained following the initial decision on the claim, entitlement to an effective date earlier than February 17, 2009 for the grant of service connection for urinary incontinence, claimed as residual of an abdominal injury is granted.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a back examination in September 2013.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

Relative to her claims for service connection for right knee and left wrist disabilities, the Veteran asserts these disabilities were incurred in service, as a result of a motor vehicle accident and a fall.  Her STRs show she suffered a right knee strain with contusion on active duty in July 1988.  Additionally, her STRs also show the Veteran sustained a left wrist fracture prior to military enrollment at the age of 8.  However, her March 1983 entrance examination found no complications or sequelae associated with her childhood wrist fracture.  Her records show that she again injured her wrist when she slipped and fell in June 1999.  In the course of her August 2016 videoconference hearing, the Veteran reported ongoing manifestations associated with her in-service right knee and left wrist injuries.  The Veteran has also asserted her claimed left upper extremity peripheral neuropathy and right hip disabilities were caused by service-connected disabilities.  Specifically, the Veteran contends her left upper extremity peripheral neuropathy was caused by her service-connected left shoulder rotator cuff impingement.  She contends her right hip disability was caused by her claimed right knee disability.  A review of her outpatient treatment records from the Portland VAMC shows she has indeed been treated for left upper extremity neurological impairments.  Additionally, an April 2011 VA examination shows a diagnosis of right hip degenerative arthritis.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination to determine the etiology of the Veteran's claimed right knee, left wrist, left upper extremity peripheral neuropathy, and right hip disabilities has been met in this case.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected thoracolumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Then, the RO or the AMC should afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise to address the etiology of the Veteran's claimed right knee, left wrist, left upper extremity peripheral neuropathy, and right hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the appropriate examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current right knee and left wrist disabilities originated during her periods of active service or were permanently worsened during her periods of active service. 

The appropriate examiner should also state whether there is a 50 percent or better probability that the left upper extremity neurological impairment: 

a) originated during the Veteran's periods of active service or is otherwise etiologically related to her active service; 

b) was caused by her service-connected left shoulder rotator cuff impingement; or 

c) was permanently worsened by her service-connected left shoulder rotator cuff impingement.

Finally, if the appropriate examiner finds the Veteran's current right knee disability originated in service, the examiner should also state whether her right hip disability:

a) was caused by her service-connected right knee disability; or 

b) was permanently worsened by her service-connected right knee disability.

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements. 

If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


